



EXECUTION COPY

SHARE PURCHASE AND SALE AGREEMENT






This share purchase and sale agreement (“Agreement”) is made by and among:
AFRICAN INTERNATIONAL ENERGY PLC, a company incorporated under the laws of
England and Wales (Reg. No. 7576612), with registered offices at Thames House,
Esher, Surrey, KT10 9AD, England, United Kingdom (hereinafter referred to as the
“Purchaser”, or any qualified nominee company thereof that is properly notified
to Sellers at least five Business Days prior to Closing); and
FOREST OIL NETHERLANDS B.V., a private company with limited liability
established under the laws of The Netherlands, with offices located at Prins
Bernhardplein 200, 1097 JB Amsterdam, The Netherlands (hereinafter referred to
as “Forest Netherlands” or “Seller”).


WITNESSETH


WHEREAS, GREEN RIVER ELECTRIC POWER COMPANY (PTY) LTD (Reg. No. 2010/023807/07),
a private company with limited liability established under the laws of the
Republic of South Africa, with offices located at Suite 1B, The Waterclub, Beach
Road, Granger Bay, 8005, Cape Town, Republic of South Africa (hereinafter
referred to as "GREPCo") is an entirely-owned subsidiary of Forest Netherlands;
WHEREAS, Forest Netherlands owns one (1) share of the capital of GREPCo, par
value 1 Rand, per share, that being the total issued and outstanding capital of
GREPCo at the date hereof;
WHEREAS, the Purchaser wishes to purchase, and Seller wishes to sell, the Shares
of GREPCo;
WHEREAS, the Seller intends to sell, at the terms and conditions set forth in
this Agreement, all of the outstanding capital of GREPCo;
NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
agreements hereinafter contained, the parties hereto agree as follows:

Page 1

--------------------------------------------------------------------------------





EXECUTION COPY

SECTION 1
PURCHASE AND SALE OF SHARES


1.1    Subject to and upon the terms and conditions of this Agreement, on the
Closing Date (as defined below) the Sellers shall sell and transfer to the
Purchaser, and the Purchaser shall purchase from the Sellers, shares
representing 100% of the capital of GREPCo (as listed on Schedule A, the
“Purchased Shares”), all of which have been allocated to Forest Netherlands as
direct owner; that being a total of one (1) share, having a nominal value of 1
Rand.
1.2    The Purchased Shares shall be transferred with all rights attaching
thereto, against payment by the Purchaser to the Sellers, of a collective amount
(subject to adjustment under Section 2 below) of US$5 000 000-00 (five million
US dollars) (the “Purchase Price”). Payment shall be made by wire transfer of
immediately available funds to accounts designated for such purpose by the
Seller prior to the Closing Date.
1.3    The sale of shares hereunder shall be effective as of March 31, 2012 (the
“Effective Date”).
SECTION 2
CLOSING AND PAYMENT OF PURCHASE PRICE


2.1    Progress toward Closing shall be made with all deliberate speed by the
Parties hereto.    
2.2    A Closing (the “Closing”) shall take place immediately following the
closing of the transactions contemplated by that certain Share Purchase and Sale
Agreement of even date herewith, by and among Buyer, Forest Oil Corporation,
Anschutz South Africa Corporation, Forest Exploration International, and
Anschutz Overseas (SA) (PTY) LTD (the “Forest-Anschutz Agreement”), at the
Denver, Colorado offices of Forest Netherlands’ parent company, Forest Oil
Corporation, located at Suite 3600, 707 Seventeenth St, Denver, Colorado 80202
USA. The date on which the closing occurs is referred to herein as the “Closing
Date.”
2.3    At the Closing, Seller shall transfer to the Purchaser, by all necessary
and appropriate instruments of transfer, all rights, title and interest in and
to the Purchased Shares, and the Purchaser shall pay the Purchase Price to the
Seller by wire transfer in immediately available funds to one or more bank
accounts designated by the Seller at least five (5) days prior to Closing.
2.4    At least five (5) Business Days before the Closing, the Purchase Price
shall be adjusted upward by the amount of actual reasonable and necessary
expenditures of the Company incurred from and after the Effective Date (such
adjusted amount being referred to hereinafter as the “Adjusted Purchase Price”).
However, following execution hereof, any anticipated expenditure falling
hereunder that is reasonably anticipated to equal or exceed US$100 000-00 (one
hundred thousand US Dollars) shall be approved in writing by Purchaser before it
is incurred (such approval not to be unreasonably withheld). A current estimate
of such anticipated costs is included here in Schedule B.



Page 2

--------------------------------------------------------------------------------





EXECUTION COPY

2.5    Within thirty (30) days after Closing, Sellers shall account to Purchaser
all amounts to be considered in reaching the Adjusted Purchase Price under
Section 2.4. If at such time there is any discrepancy between the amount paid at
Closing and the finally determined Adjusted Purchase Price, then Purchaser shall
pay to Seller any shortfall or Seller shall refund to Purchaser any overpayment,
as the case may be, within five (5) Business Days of such final determination
(any such payment, a “Post-Closing Adjustment”). Notwithstanding any other
provision of this Agreement to the contrary, neither party will be required to
make a payment for a Post-Closing Adjustment pursuant to this Section 2.4 unless
and until the amount of Post-Closing Adjustments equal or exceed US$100 000 00
(one hundred thousand US dollars) in the aggregate (the “Post-Closing Adjustment
Threshold”) at which time the appropriate party shall pay the other party for
all Post-Closing Adjustments, including but not limited to those Post-Closing
Adjustments which are less than the Post-Closing Adjustment Threshold.
2.6    The term “Business Day” when used herein, shall refer to any day other
than Saturday or Sunday when banks are permitted by law to be open in
Johannesburg, New York City and London.
SECTION 3
CONTINUATION OF BUSINESS


3.1    The Sellers agree that the Companies will carry on their respective
businesses in the ordinary course consistent with past practices through the
Closing Date and, in addition, that during the period from the signing of this
Agreement until Closing, none of the following actions shall be taken without
the prior written approval of the Purchaser (such approval not to be
unreasonably withheld):
(a)
any material disposal or acquisitions of assets in excess of what is required in
the ordinary course of business;

(b)
the payment or declaration of any dividends or other distributions in respect of
the capital of the Company;

(c)
the granting of any mortgage, charge, encumbrance or lien over the assets of the
Company in excess of what is requested in the ordinary course of business or is
customarily required by local law or regulation;

(d)
the entering into, terminating or materially amending any material or long term
contract affecting the business of the Company; or

(e)
any authorization of additional or modification of existing capital of the
Company.


Page 3

--------------------------------------------------------------------------------





EXECUTION COPY

SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
4.1    Seller, on behalf of itself and the Company, hereby makes the following
representations and warranties to the Purchaser:
(a)
The Seller owns shares constituting 100% of the outstanding capital of the
Company.

(b)
The Seller has full right, capacity, power and authority to execute, deliver and
perform this Agreement, and this Agreement has been duly executed and delivered
by the Seller and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except where such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Remedies Exception”).

(c)
There are no suits, actions, administrative, arbitration or other proceedings or
governmental investigations ongoing, pending or, to the Seller’s knowledge,
threatened against it or the Company which would interfere in any material way
with the transactions contemplated herein, and the Seller is aware of no valid
basis for any such action, suit, proceeding, arbitration or investigation. The
Company is not subject to any judgment, order or decree entered in any lawsuit
or proceeding, which would interfere in any material way with the transactions
contemplated herein.

(d)
Neither the execution and delivery by the Seller of this Agreement, nor the
performance by the Seller of its obligations hereunder, will, nor with the
giving of notice or the lapse of time or both, would:

(1)
conflict with or result in a breach of, or constitute a default under, any
provision of any material contract, indenture, lease, sublease, loan agreement,
restriction, lien, encumbrance or other material obligation or liability to
which the Seller or the Company is a party or by which either may be bound;

(2)
violate any material order, writ, injunction, decree, law, statute, rule or
regulation applicable to the Seller or the Company; or

(3)
result in the creation or imposition of any material lien, claim, liability,
restriction, charge or encumbrance upon its respective proportion of the
Purchased Shares.


Page 4

--------------------------------------------------------------------------------





EXECUTION COPY

(e)
Neither the Seller nor the Company is subject to, or a party to, any law, claim,
contract or instrument, encumbrance or any other restriction of any kind or
character which would prevent the consummation of the transactions contemplated
by this Agreement or compliance by the Seller with the terms, conditions and
provisions hereof or the continued operation by the Company of its business
after either the date hereof or the Closing Date on substantially the same basis
as heretofore operated or which would restrict the ability of the Purchaser to
acquire any of the Purchased Shares.

(f)
The Purchased Shares to be sold by the Seller to the Purchaser hereunder (i)
are, and will be at the time of the transfer thereof to the Purchaser, fully
paid, free and clear of all liens, pledges, charges, liabilities, claims,
encumbrances, or rights, title and interest of others and (ii) will be
transferred with good and marketable title. There are and will be no rights of
first refusal, options, warrants or similar rights which affect the Purchased
Shares, and no restrictions on transfer of such Purchased Shares will be
breached by the consummation of the transactions contemplated herein.

(g)
The Company is validly existing and in good standing under the laws of the
Republic of South Africa and is not winding up, dissolving, nor subject to
bankruptcy, extraordinary administration, or any other insolvency proceedings.

(h)
The Company does not own, or have any interest in, any securities of any other
company or entity nor does it have any agreements of any nature to acquire any
such securities or to acquire or lease any business operations.

(i)
The Company has all necessary corporate power, authority and capacity to own its
property and assets which are listed on Schedule D (such property and assets
referred to as the “Assets”, whether or not included in Schedule D) and to carry
on its business in the manner it is presently being conducted.

(j)
The Company is duly qualified, licensed, authorized or registered to carry on
its business in accordance with applicable law.

(k)
The corporate books and records of the Company are complete and accurate and all
corporate proceedings and actions reflected therein have been conducted or taken
in compliance with all applicable laws and with its constituent documents.
Without limiting the generality of the foregoing, (i) the minute books contain
complete and accurate minutes of all meetings of the Company’s Board and
shareholders, and all such meetings were duly called and held; (ii) the minute
books contain all written resolutions passed by the Company’s directors and/or
shareholders, and all such resolutions were duly passed; (iii) the register of
shareholders of the Company is complete and accurate, and all transfers of
shares of the Company have been duly completed and approved and any eligible tax
payable in connection with the transfer of such shares has been duly paid; and
(iv) the registers of directors and officers are complete and accurate and all
former and current directors and officers of the Company were duly elected or
appointed, as the case may be.


Page 5

--------------------------------------------------------------------------------





EXECUTION COPY

(l)
The Company’s Assets and Material Documents include all rights and property
necessary for its respective Company to conduct its business immediately
following the Closing in the manner presently conducted.

(m)
The Company is conducting its business in compliance with all applicable laws,
except for acts of non-compliance which in the aggregate are not material.

(n)
The Company has good, valid and marketable title to its Assets, in each case
free and clear of any encumbrance other than ordinary course regulatory
requirements, including the approval requirement hereinafter referred to in
Sections 6 and 7. No person has any written or oral agreement, option,
understanding or commitment, or any right or privilege capable of becoming such
for the purchase from the Company of any of the Assets.

(o)
Except for those contracts and other instruments on Schedule C (each, a
“Material Document”) the Company is not a party to or bound by: (i) any
agreement or commitment relating to capital expenditures; (ii) any bonds,
debentures, mortgages, notes or other similar indebtedness or liabilities
whatsoever or any agreement to create or issue any bonds, debentures, mortgages,
notes or other similar indebtedness; (iii) any guarantee or other contingent
liability in respect of any indebtedness or obligation of any person (other than
the endorsement of negotiable instruments for collection in the ordinary course
of the business); (iv) any management, consulting or any other similar agreement
or commitment; (v) any agreement or commitment limiting the freedom of the
Company to engage in any line of business or to compete with any other person;
or (vi) any forward purchase, hedging or derivatives type of agreement.

(p)
All books and records of the Company have been fully, properly and accurately
kept and completed in accordance with generally accepted accounting principles
(GAAP) as applied in Republic of South Africa.

(q)
The Company has filed or will caused to be filed, all national, provincial,
local and foreign tax returns and tax reports which are required to be filed by
or with respect to it. Except as disclosed to the Purchaser, all national,
provincial, local and foreign income, profits, franchise, withholding sales,
use, occupancy, excise and other taxes and assessments (including interest and
penalties) that are or may become payable by or due from the Company have been
fully paid or fully disclosed and fully provided for in the Company’s books and
records.

(r)
The Seller has not paid or become obligated to pay any fee or commission to any
broker, finder or intermediary in connection with the transactions contemplated
hereby for which the Purchaser or the Company shall have any liability following
the Closing.


Page 6

--------------------------------------------------------------------------------





EXECUTION COPY

SECTION 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
5.1    The Purchaser severally represents and warrants to Seller as follows:
(a)
The Purchaser is a company duly organized, validly existing and in good standing
under the laws of the Republic of South Africa, with all requisite corporate
power and authority to own, lease and operate its properties, to carry on its
business as presently conducted, and to consummate the transactions contemplated
hereby and is not winding up, dissolving, nor subject to bankruptcy,
extraordinary administration, or any other insolvency proceedings.

(b)
The execution and delivery by the Purchaser of this Agreement and the
performance by it of its obligations hereunder have been duly and validly
authorized by all necessary corporate action on its part, and this Agreement is
its valid and binding obligation, enforceable against it in accordance with its
terms, subject to the Remedies Exception.

(c)
There are no actions, suits, administrative, arbitration or other proceedings or
governmental investigations ongoing, pending or, to the knowledge of the
Purchaser, threatened against it which would interfere in any material way with
the transactions contemplated herein and the Purchaser does not know of any
valid basis for any such action, suit, proceeding, arbitration or investigation.
The Purchaser is not subject to any judgment, order or decree entered in any
lawsuit or proceeding, which would interfere in any material way with the
transactions contemplated herein.

(d)
Neither the execution and delivery by the Purchaser of this Agreement, nor the
performance by it of its obligations hereunder, will, nor with the giving of
notice or the lapse of time or both would (i) conflict with or result in a
breach of or constitute a default under any provision of the charter or Bylaws
of it, or any material contract, indenture, lease, sublease, loan agreement,
restriction, lien, encumbrance or other material obligation or liability to
which it is a party or by which it is bound or (ii) violate any material order,
writ, injunction, decree, law, statute, rule or regulation applicable to it.

(e)
The Purchaser is acquiring the Purchased Shares for its own account and not with
a view towards distribution thereof within the meaning of Section 2(11) of the
US Securities Act of 1933, as amended.

(f)
The Purchaser represents that it has had a full opportunity to ask questions of
and receive answers from the Company and Seller regarding the Company and its
respective business, assets, results of operation, and financial condition.

(g)
Purchaser is an experienced investor in financial transactions in the property
and natural resources sectors. Purchaser has been advised by and has relied
solely upon its own expertise in legal, tax, and other professional counsel
concerning the transactions contemplated by this Agreement, the


Page 7

--------------------------------------------------------------------------------





EXECUTION COPY

Purchased Shares and the Assets and the value thereof. Purchaser (i) is familiar
with investments of the nature of the Purchased Shares and the Assets; (ii)
understands that this investment involves substantial risks; (iii) has
adequately investigated the Purchased Shares and the Assets; (iv) has
substantial knowledge and experience in financial and business matters such that
it is capable of evaluating, and has evaluated, the merits and risks inherent in
an investment in the Purchased Shares and the Assets; and (v) is able to bear
the economic risks of such investment. To the extent Purchaser has deemed
necessary, advisable, or appropriate, Purchaser has had the opportunity to visit
the Sellers and the Companies and meet with their respective officers and
representatives to discuss the Purchased Shares and the Assets, and has made its
own independent examination, investigation, analysis, and evaluation of an
investment in the Purchased Shares and the Assets. Purchaser has undertaken such
due diligence as Purchaser deems adequate.
(h)
The Purchaser has in place such financing commitments as are necessary to pay
the Purchase Price at or prior to Closing.

(i)
The Purchaser has not paid or become obligated to pay any fee or commission to
any broker, finder or intermediary in connection with the transactions
contemplated hereby for which the Seller shall have any liability following the
Closing.



SECTION 6
CONDITIONS PRECEDENT TO CLOSING BY THE PURCHASER


6.1    The obligations of the Purchaser hereunder, including but not limited to
the obligation of the Purchaser to purchase the Purchased Shares, shall be
subject to each of the following conditions precedent (save to the extent that
any of the same are waived or deferred by the Purchaser in its sole discretion):
(a)
All of the representations and warranties made by Seller in this Agreement or in
any certificate or document submitted or to be submitted to the Purchaser
hereunder shall be true and accurate in all material respects on and as of the
Closing Date.

(b)
Effective as of the Closing Date, the executive officers and the members of the
Board of the Directors of the Company shall each have resigned from their
offices and shall have waived any right and claim to compensation or damages
from the Company.


Page 8

--------------------------------------------------------------------------------





EXECUTION COPY

(c)
As of the Closing Date, there will be no legal proceedings pending or threatened
in front of any judicial, administrative or fiscal authority against the
Company, instituted by the latter against third parties or affecting in any way,
directly or indirectly, the Company, in any such case which are reasonably
likely to have a material adverse effect on the Company’s financial condition or
results of operations.



SECTION 7
CONDITIONS PRECEDENT TO CLOSING BY THE SELLERS


7.1     The obligations of the Seller hereunder, including but not limited to
the obligation to sell the Purchased Shares, shall be subject to each of the
following the conditions precedent (save to the extent that the same is waived
or deferred by the Seller at its sole discretion):
(a)
All of the representations and warranties made by the Purchaser in this
Agreement or in any certificate or document furnished or to be furnished by the
Purchaser to Seller hereunder shall be true and correct in all material respects
on and as of the Closing Date.

(b)
The closing of the transactions contemplated by the Forest-Anschutz Agreement
shall have occurred.



SECTION 8
FURTHER ASSURANCES


8.1    From time to time after the Closing, at the Purchaser’s request and sole
expense, if any, Seller shall execute and deliver such other and further
instruments of conveyance, assignment, transfer and consent, and take such other
action as the Purchaser may reasonably request for the more effective conveyance
and transfer of ownership of the Purchased Shares to the Purchaser. In
particular, Purchaser and the Seller undertake to use its best efforts to assist
one another in good faith in satisfying each of its respective closing
conditions as timeously as may be practicable.

Page 9

--------------------------------------------------------------------------------





EXECUTION COPY

SECTION 9
OTHER OBLIGATIONS ACCRUING TO
SELLER AND THE PURCHASER


9.1    The provisions of this Agreement and any information exchanged between
the Sellers and the Purchaser hereunder, shall be governed by that certain
Confidentiality Agreement between Forest Oil Corporation and the Purchaser dated
2 September, 2010. Purchaser and Sellers hereby agree that the Company is
represented in such Confidentiality Agreement by Forest and shall have all
rights and obligations thereunder as it would were it a signatory thereto.


SECTION 10
OTHER COVENANTS


10.1    Any stamp, registration, transfer or sales taxes and notary fees which
become payable in connection with the transfer of ownership of the Purchased
Shares hereunder (excluding any capital gains taxes, income taxes and similar
taxes payable solely by the Seller) shall be the responsibility of the
Purchaser.
10.2    Except as required by applicable law or stock exchange regulation, none
of the Company, the Seller or Purchaser shall make any announcement relating to
this Agreement or the transactions contemplated hereby without the prior written
consent of the others, which consent shall not be unreasonably withheld. In the
event that a Party is required by law or applicable stock exchange regulation to
disclose this Agreement or the transactions arising hereunder, then the other
Parties shall be given ample opportunity to comment on the proposed disclosure
so as to minimize any undesired disclosure and maximize the grant of
confidentiality over any disclosures.


SECTION 11
INDEMNIFICATION


11.1    Any claims related to or arising under the representations and
warranties by the Seller set forth in this Agreement or the obligations of the
Seller with respect thereto must be made, if ever, at or before Closing.
11.2    For a period of one (1) year following Closing, the Seller hereby agrees
to indemnify and hold harmless the Purchaser and/or its respective Company from
and against any liabilities (including, without limitation, reasonable legal
fees) imposed on or incurred by the Purchaser and/or its respective Company,
based upon, arising out of or resulting from the failure of the Seller to
promptly transfer to the Purchaser or the Purchaser’s designee good and
marketable

Page 10

--------------------------------------------------------------------------------





EXECUTION COPY

title to the Purchased Shares, free and clear of all mortgages, liens,
liabilities, pledges, charges, claims, encumbrances or rights, title and
interest in others.
11.3    The Purchaser shall notify the Seller, in writing, of any claim it may
have for indemnification under Section 11.2, specifying in reasonable detail, if
available, the individual items of liability, damage, cost or expense, and the
nature of the non-fulfillment of agreement hereunder to which such item is
related, within fifteen (15) Business Days of its having become aware of said
claim. Such notice shall be a condition precedent to any claim of liability of
the Purchaser under this indemnity clause. Moreover, the obligations of Seller
to indemnify the Purchaser hereunder shall be limited to claims regarding which
the Purchaser has notified Seller within the time period specified in Section
11.2. The Purchaser shall also promptly provide Seller with written notice of
any event which could give rise to any liabilities of the Seller hereunder, and
shall provide all reasonable particulars thereof.
11.4    The Purchaser, upon the request of the Seller, shall provide to Seller
all information which is reasonably required to allow the determination of the
amount of indemnity due from the Seller to be made by the Seller.
11.5    The Seller, provided it has previously acknowledged in writing its
obligation to indemnify the related loss or liability, shall have the right to
control the defense of any claim, action, suit or proceeding asserted or
initiated against the Purchaser or the Company constituting the subject matter
of a notice to the Seller, and if the latter exercises such right, the Purchaser
shall, if requested by the Seller, take action to cause the Company to appoint,
in conjunction with its own counsel, if any, the counsel designated by the
Seller in the defense of any such claim, action, suit or proceeding. The counsel
designated by the Seller will act, at the expense of it, on behalf of the
Purchaser and/or the Company. In the event that the Seller has exercised its
rights under this Section 11, the Purchaser shall not make or accept any
settlement of any applicable claim, action, suit or proceeding, nor shall the
Purchaser permit the Company to do so without the prior written consent of such
Seller; it being understood that the Seller shall remain liable for all
consequences resulting from their refusal to consent to the proposed settlement.
11.6    In the event that the Seller does not exercise its right to control the
defense of any claim, action, suit or proceeding asserted or initiated against
the Purchaser or the Company constituting the subject matter of a notice to the
Seller, the Purchaser or the Company, as the case may be, shall have the right
to control such defense, which shall be undertaken diligently and in good faith.
The reasonable attorney’s fees necessary for such defense shall be subject to
indemnification by the Seller to the extent provided in Section 11.2. The
Purchaser shall not make or accept any settlement of any applicable claim,
action, suit or proceeding with respect to which the Purchaser wishes to claim
indemnification from the Seller under Section 11.2 without the prior written
consent of the Seller, which consent shall not be unreasonably withheld.
11.7    In no event shall the aggregate liability of the Seller under Section
11.2 exceed twenty-five percent (25%) of the aggregate of all amounts paid to
the Seller for its proportion of the Purchased Shares.

Page 11

--------------------------------------------------------------------------------





EXECUTION COPY

11.8    The Purchaser hereby agrees to indemnify and hold harmless the Seller
from and against any liabilities (including, without limitation, reasonable
legal fees) imposed on or incurred by the Seller, based upon, arising out of or
resulting from any of the following:
(a)
any liability or deficiency resulting from the Purchaser’s (i) breach of
warranty, (ii) breach of representation, (iii) misrepresentation, (iv)
nonfulfillment of any of the Purchaser’s obligations under this Agreement or (v)
misrepresentation in any certificate or instrument furnished by the Purchaser to
the Seller pursuant to this Agreement;

(b)
any liability arising from any operation carried out by the Company and/or the
Purchaser whenever and wherever it may have occurred;

(c)
any environmental liability, whenever and however it may have arisen; and

(d)
any and all actions, suits, proceedings, assessments, judgments, reasonable
costs and legal and other expenses and fees incident to the foregoing.

11.9    The Seller shall notify the Purchaser, in writing, of any claim it may
have for indemnification, specifying, if available, in reasonable detail, the
individual items of liability, damage, cost or expense, and the nature of
non-fulfillment of agreement hereunder to which such item is related, within 15
Business Days of its having become aware of said claim.
11.10    The Seller, upon the request of the Purchaser, shall provide to the
Purchaser all information which is reasonably required to allow the
determination of the amount of indemnity due from the Purchaser.
11.11    The Purchaser, provided that it has previously acknowledged in writing
its obligation to indemnify the related loss or liability, shall have the right
to control the defense of any claim, action, suit or proceeding asserted or
initiated against the Seller constituting the subject matter of a notice to the
Purchaser, and if the Purchaser exercises such right, the Seller shall, if so
requested by the Purchaser, take action to appoint, in conjunction with its own
counsel, if any, the counsel designated by the Purchaser in the defense of any
such claim, action, suit or proceeding. The counsel designated by the Purchaser
will act, at the expense of the Purchaser, on behalf of the Seller. In the event
that the Purchaser has exercised its rights under this Section 11.11, the Seller
shall not make or accept any settlement of any applicable claim, action, suit or
proceeding without the prior written consent of the Purchaser (it being
understood that the Purchaser shall remain liable for all consequences resulting
from its refusal to consent to the proposed settlement).
11.12    In the event that the Purchaser does not exercise its right to control
the defense of any claim, action, suit or proceeding asserted or initiated
against the Seller, constituting the subject matter of a notice to the
Purchaser, the Seller shall have the right to control such defense, which shall
be undertaken diligently and in good faith. The reasonable attorney’s fees
necessary for such defense shall be subject to indemnification by the Purchaser
to the extent provided in Section 11.8. The Seller shall not make or accept any
settlement of any applicable claim, action, suit or proceeding with respect to
which the Seller wishes to claim indemnification from the Purchaser under
Section 11.8 without the prior written consent of the Purchaser, which consent
shall not be unreasonably withheld.

Page 12

--------------------------------------------------------------------------------





EXECUTION COPY

11.13    Purchaser’s exclusive remedy for damages arising out of this Agreement,
including any breach of any representation, warranty, agreement or covenant of
another party contained in this Agreement, shall be indemnification pursuant to
this Section 11.


SECTION 12
TERMINATION OF AGREEMENT


12.1    In the event that the conditions precedent contemplated in Section 6.1
of this Agreement shall not have occurred by February 28, 2012, this Agreement
may be terminated by either Party in its sole discretion.
SECTION 13
EXPENSES OF THE PARTIES


13.1    Except as otherwise expressly provided in this Agreement, whether or not
the purchase contemplated by this Agreement is consummated, each Party will pay
its respective expenses incurred in connection with the origin, negotiation,
execution and performance of this Agreement.


SECTION 14
NOTICES


14.1    All notices, requests, demands and other communications which are
required or may be given pursuant to the terms of this Agreement shall be in
writing, effective upon receipt and to be given by internationally-recognized
overnight courier, anticipated by facsimile as follows:
To the Purchaser:
 
Attn: The Chief Executive Officer of the Purchaser: Aldworth Mbalati
 
 
Same address provided in the preamble
 
 
 
 
 
Phone: +27 (0)11 881-5695
 
 
Facsimile: +27 (0)11 881-5611

To Forest:
 
Attn: Scott Laverde
 
 
Vice President, Acquisitions & Divestitures
 
 
Forest Oil Corporation
 
 
707 Seventeenth Street, Suite 3600
 
 
Denver, Colorado 80202
 
 
Phone: +1(303) 812-1637
 
 
Facsimile: +1(303) 812-1632




Page 13

--------------------------------------------------------------------------------





EXECUTION COPY

To Forest Netherlands:
 
Attn: John P. Klein
 
 
c/o Forest Oil Netherlands
 
 
707 Seventeenth Street
 
 
Suite 3600
 
 
Denver, Colorado
 
 
80202 USA
 
 
 
 
 
Phone: +1(303) 812-1741
 
 
Facsimile: +1(303) 812-1729



With a copy to:
 
Attn: Scott Laverde
 
 
Vice President, Acquisitions & Divestitures
 
 
Forest Oil Corporation
 
 
707 Seventeenth Street, Suite 3600
 
 
Denver, Colorado 80202
 
 
Phone: +1(303) 812-1637
 
 
Facsimile: +1(303) 812-1632



And a copy to:
 
Siti Strijobosch
 
 
Senior Relationship Manager
 
 
Intertrust Netherlands
 
 
Prins Bernhardplein 200
 
 
1097 JB Amsterdam, The Netherlands





14.2    Purchaser shall communicate any matters arising hereunder through
GREPCo, with a copy to Forest, which shall coordinate communication amongst the
Seller and the Company vis a vis Purchaser in this transaction.


SECTION 15
GOVERNING LAW
15.1    This Agreement shall be executed in English; translations hereof into
other languages, if any, shall serve exclusively for guiding purposes.
15.2    This Agreement is construed in accordance with and shall be governed by
the laws of the State of New York, without regard to the conflict of laws
principles thereof.



Page 14

--------------------------------------------------------------------------------





EXECUTION COPY

SECTION 16
ARBITRATION CLAUSE


16.1    Any dispute which is related to or in any way connected to this
Agreement shall be finally settled by binding arbitration in front of a single
arbitrator, conducted under the commercial arbitration rules of the
International Chamber of Commerce (the “ICC”) as further specified below. The
venue of the arbitration shall be Houston, Texas.
16.2    If a dispute arises that is related to or connected in any way to this
Agreement, the party that wishes to refer a dispute to arbitration (the
“Referring Party”) shall so notify the other party, as well as providing a list
of names of at least 10 arbitrators who would be suitable to the Referring
Party. Within the twenty (20) Business Days of such notification, the other
party shall, in turn, notify to the Referring Party the name of a person from
the initial list who the other party agrees to appoint as arbitrator. If such
other party does not appoint an arbitrator from such list, it must within such
twenty (20) Business Days, provide a counter list of at least 10 additional
names of potential arbitrators. If no agreement can be reached in this manner,
an arbitrator shall be appointed by the most senior arbitrator assignable by the
Houston branch of the ICC.
16.3    The arbitrator shall pronounce his award within ninety (90) days
following his appointment, unless the parties have agreed in writing to extend
such term. The arbitrator shall be permitted to allocate the costs of the
proceedings between the parties as he sees just and appropriate.
16.4    The decision of the arbitrator and any award shall be final and binding
upon the parties and may be entered in any court having jurisdiction.


SECTION 17
ASSIGNS


17.1    This Agreement shall be binding upon and shall inure solely to the
benefit of the parties hereto and their respective successors, legal
representatives and permitted assigns. Neither this Agreement nor any rights or
obligations hereunder may be assigned without the written consent of the other
parties, which consent shall not be unreasonably withheld, except that the
Purchaser may make an assignment of its rights hereunder to its financing source
for collateral security purposes; provided however that Purchaser shall not be
relieved of its obligations under this Agreement or any of the other agreements
contemplated hereby to which it is party to, by virtue of any such assignment.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person, other than the parties hereto and their respective successors,
legal representatives and permitted assigns, any rights, benefits or remedies of
any nature whatsoever under or by reason of this Agreement, and no Person shall
be deemed a third party beneficiary under or by reason of this Agreement.

Page 15

--------------------------------------------------------------------------------





EXECUTION COPY

SECTION 18
MISCELLANEOUS


18.1    If any term or provision of this Agreement or the application thereof to
any person or circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Agreement or the application of such terms or provisions
to persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall otherwise be valid and enforced to the fullest extent permitted
by law.
18.2    Nothing in the Schedules is intended to broaden the scope of any
representation or warranty contained in the Agreement or to create any covenant
unless clearly specified to the contrary herein. Any disclosure on one Schedule
shall be deemed to be disclosed on all Schedules and under the Agreement.
Inclusion of any item in the Schedules (a) shall be deemed to be disclosure of
such item on all Schedules and under the Agreement, (b) does not represent a
determination that such item is material nor shall it be deemed to establish a
standard of materiality, (c) does not represent a determination that such item
did not arise in the ordinary course of business, (d) does not represent a
determination that the transactions contemplated by the Agreement require the
consent of third parties and (e) shall not constitute, or be deemed to be, an
admission to any third party concerning such item. The Schedules include
descriptions of instruments or brief summaries of certain aspects of the Company
and its business and operations. The descriptions and brief summaries are not
necessarily complete and are provided in the Schedules to identify documents or
other materials previously delivered or made available.
18.3    The Sellers’ respective rights and obligations hereunder are and shall
remain several and not joint.
18.4    All references in this Agreement to Sections and other subdivisions
refer to the Sections and other subdivisions of this Agreement unless expressly
provided otherwise. Titles and headings appearing at the beginning of any
subdivision are for convenience only and do not constitute any part of any such
subdivision and shall be disregarded in construing the language contained in
this Agreement. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrase “this Section”
and similar phrases refer only to the Sections or subdivision hereof in which
the phrase occurs. The word “or” is not exclusive, and “including” (and its
various derivatives), means “including without limitation.” “Person” shall mean
any natural person, corporation, partnership, limited liability company, joint
venture, trust or other entity. In the event an ambiguity or question of intent
or interpretation of this Agreement arises, this Agreement shall be construed as
if jointly drafted by the Parties, and no presumption or burden of proof shall
arise favoring or disfavoring a Party as a result of authorship or drafting of
any provision of this Agreement.
18.5    This Agreement may be executed and delivered in one or more
counterparts, each of which when executed and delivered shall be an original,
and all of which when executed shall constitute one and the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile or
other electronic transmission shall constitute

Page 16

--------------------------------------------------------------------------------





EXECUTION COPY

effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile or other electronic means shall be deemed to be
their original signatures for all purposes.
18.6    Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and signed, in the case of an amendment, by
each of the Seller and Purchaser, or in the case of a waiver, by the party
against whom the waiver is to be effective
SECTION 19
ATTACHMENTS


19.1    The documents listed below are attached herewith and made a part hereof.
Attachment
Schedule A    Shares to be Purchased from Forest Netherlands
Schedule B    Anticipated Material Future Expenses of Green River Electric Power
Company (Pty) Ltd
Schedule C    Material Contracts of GREPCo
Schedule D    Assets of GREPCo
    






Signature Page Follows

Page 17

--------------------------------------------------------------------------------





EXECUTION COPY



IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
duly executed on the dates set forth below.




    
    
 
 
PURCHASER:
 
 
 
 
 
AFRICAN INTERNATIONAL ENERGY PLC
 
 
 
By:
 
/s/ Aldworth Mbalati
 
 
 
 
 
Aldworth Mbalati
 
 
 
 
 
Chief Executive Officer
 
 
 
Date:
 
 
 
 
 



    
THE SELLER:
 
 
 
 
 
 
FOREST OIL NETHERLANDS B.V.
 
 
 
 
By:
/s/ T. Huisman, /s/ N.J.J.M. Wolthius-Geereardts
 
 
 
 
Name:
Intertrust (Netherlands) B.V.
 
 
 
 
Title:
Managing Director
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Klein
 
 
 
 
Name:
John P. Klein
 
 
 
 
Title:
 
 
 
 
 
Date:
 
 
 
 
 












Page 18

--------------------------------------------------------------------------------





EXECUTION COPY



Schedule A
Shares to be Purchased from Forest Oil Netherlands
    
One share of the capital of Green River Electric Power Company (Proprietary)
Limited, no par value, per share.

Page 19

--------------------------------------------------------------------------------





EXECUTION COPY

Schedule B
Anticipated Material Future Expenses of Green River Electric Power Company (Pty)
Ltd
    
None currently anticipated before Closing

Page 20

--------------------------------------------------------------------------------





EXECUTION COPY

Schedule C
Material Contracts of Green River Electric Power Company (Pty) Ltd


None





Page 21

--------------------------------------------------------------------------------





EXECUTION COPY

Schedule D
Material Assets of Green River Electric Power Company (Pty) Ltd




None

Page 22